Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00656-CR

                               EX PARTE Trace MCKAY

          From the Criminal District Court, Magistrate Court, Bexar County, Texas
                               Trial Court No. 2017W0541
                      Honorable Andrew Carruthers, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 10, 2018.


                                             _____________________________
                                             Irene Rios, Justice